FILED
                           NOT FOR PUBLICATION                             AUG 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10339

              Plaintiff - Appellee,              D.C. No. 2:10-cr-01706-GMS-1

  v.
                                                 MEMORANDUM*
ERICK DAVID MORALES,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                      Argued and Submitted August 14, 2013
                            San Francisco, California

Before: REINHARDT, NOONAN, and HURWITZ, Circuit Judges.

       Erick Morales appeals his conviction of one count of being a felon in

possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1). We

have jurisdiction under 28 U.S.C. § 1291and affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       Morales argues that there was insufficient evidence for the jury to find that he

constructively possessed the firearm and ammunition. He testified that he did not

have control over the residence in which the items were seized because it was owned

by his parents, who also lived there. Morales claimed that his father was going to use

the gun recreationally, and that he was never at the house when the gun was present.

      However, the firearm - which contained a loaded magazine - was found next to

Morales's bed, in a room he occupied exclusively. In a bedside dresser, police officers

found two boxes and a Ziploc bag full of ammunition compatible with the firearm; in

his closet, they found another loaded magazine compatible with the firearm and a

copy of a bill of sale matching the firearm. Morales's fingerprints were on the Ziploc

bag and one of the boxes of ammunition. "[U]nder the highly deferential standard of

review there was sufficient evidence to sustain the verdict." United States v. Terry,

911 F.2d 272, 278 (9th Cir. 1990).

      AFFIRMED.